1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    KAVASIO K. HALL,                                  )   Case No.: 1:18-cv-00272-AWI-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER GRANTING DEFENDANTS’ MOTION
10            v.                                       )   TO MODIFY THE SCHEDULING ORDER
11                                                     )   [ECF No. 40]
     VASQUEZ, et.al.,
                                                       )
12                    Defendants.                      )
                                                       )
13                                                     )
14            Plaintiff Kavasio K. Hall is appearing pro se and in forma pauperis in this civil rights action
15   pursuant to 42 U.S.C. § 1983.
16            Currently before the Court is Defendants’ motion to modify the scheduling order, filed October
17   18, 2019. On July 17, 2019, the undersigned issued Findings and Recommendations recommending
18   that Defendants’ exhaustion-related motion for summary judgment be granted, which is pending review
19   by the District Judge.
20            Good cause having been presented, it is HEREBY ORDERED that the discovery and dispositive
21   motion deadlines are stayed to be reset after final ruling on Defendants’ motion for summary judgment,
22   if necessary.
23
24   IT IS SO ORDERED.
25
     Dated:        October 21, 2019
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
